                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 EDWARD JAMES HOPSON                                                                  PLAINTIFF

 V.                                                       CAUSE NO. 3:19-CV-664-CWR-LRA

 SAFEWAY INSURANCE AGENT CLINT                                                      DEFENDANT
 COOPER ET AL.

                                              ORDER

       Before the Court is the defendant’s motion to dismiss. The plaintiff has responded and the

matter is ready for adjudication.

       On March 3, 2019, Edward James Hopson’s vehicle was broken into and vandalized

while parked at his home in Meridian, Mississippi. Three weeks later, when the car stalled,

Hopson discovered that the vandal(s) had put sugar and water in his gas tank. He later confirmed

that with his mechanic.

       Hopson filed a claim with his auto insurer, Safeway Insurance. Safeway denied the claim.

It asserted, apparently, that the damage was caused by “wear and tear” or that the vehicle was a

“lemon.”

       Hopson subsequently filed this verified complaint against “defendants Clint Cooper et

al.” He alleged that the defendant – no one other than Cooper was named – is liable to him for

racially-motivated insurance denial, for “bad faith,” and for breaking a promise to policy holders.

Hopson seeks $10,000 in compensatory damages and $50,000 in punitive damages. The present

motion to dismiss followed shortly thereafter.

       The legal standard is well-established. A complaint “must contain a short and plain

statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009) (quotation marks and citation omitted). “A pro se complaint is to be
construed liberally with all well-pleaded allegations taken as true. Even a liberally construed pro

se . . . complaint, however, must set forth facts giving rise to a claim on which relief may be

granted.” Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (citations omitted).

       On review, Cooper’s arguments for dismissal must be granted in part and denied in part,

as follows:

       First, Hopson has sufficiently invoked a cause of action giving this Court federal question

jurisdiction. Plaintiffs who claim racially-discriminatory insurance denials have invoked 42

U.S.C. § 1981, a statute that “protects the rights of individuals to make and enforce contracts

regardless of race.” Connectors Realty Grp. Corp. v. State Farm Fire & Cas. Co., No. 19-C-743,

2019 WL 5064699, at *5 (N.D. Ill. Oct. 9, 2019) (quotation marks and citation omitted).

Plaintiffs do not need to expressly cite the statute to seek its protection. See Johnson v. City of

Shelby, Miss., 574 U.S. 10, 11 (2014) (per curiam).

       “To establish a § 1981 claim for contractual discrimination, Plaintiffs must allege that (1)

they are members of a racial minority; (2) Defendants intended to discriminate on the basis of

race; and (3) the discrimination concerned one or more of the activities enumerated in the

statute—here, making a contract.” Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d

381, 386 (5th Cir. 2017) (citations omitted).

       Hopson’s complaint fails to meet parts (2) and (3) of this standard.

       First, his allegations about racial discrimination are too general to show that anyone

intended to discriminate on the basis of race. Hopson merely alleges that his claim was denied

because of his race and that it is “obvious.” Docket No. 1-5. But, case law from this Circuit

indicates that Hopson needs something more than naked allegations. Body by Cook, 869 F.3d at

387. One way he could allege discriminatory motive, for example, is through circumstantial



                                                  2
evidence, like a description of how “similarly situated [persons] were treated differently.” Id. at

387.

       The Illinois case cited above illustrates the problem. There, the court found that one

plaintiff failed to state a § 1981 claim when he alleged that State Farm “called him a liar, gave

him a hard time regarding his financial documents, and subjected him to an examination under

oath.” Connectors Realty, 2019 WL 5064699, at *6. That was poor treatment, but it was not

racist treatment. In contrast, a different plaintiff in that case did state a claim when he alleged

that State Farm’s agent “used terms such as ‘homey’ and ‘you people’ to refer to African

Americans,” and when the plaintiff explained how that agent’s racial animus “was connected

to State Farm’s processing of the[] claims, since they were all treated as presumptively

fraudulent and remain unpaid either in full or in part.” Id. But no such allegations are made here.

       Second, Hopson’s complaint fails to meet part (3) of the applicable standard. His

insurance contract was with Safeway—not Cooper. To the extent he was subjected to racial

discrimination in the breaking of a contractual promise, it was Safeway’s contract to break, not

Cooper’s.

       It is not clear if Hopson will be able to amend his complaint to overcome these defects.

But the law says he should be given an opportunity to do so, and present his “best case.” Clay v.

Epps, No. 2:06-CV-56-KS-MTP, 2006 WL 2669470, at *4 (S.D. Miss. Sept. 18, 2006) (“As these

allegations, ‘if developed, might state valid civil rights claims,’ dismissal of the complaint

without allowing the plaintiff an opportunity to amend it to state his best case . . . is premature.”)

(collecting cases).

       Accordingly, Cooper’s motion to dismiss is granted in part, and the Court grants Hopson

an opportunity to amend his complaint as he sees fit. His amended complaint is due to the Clerk



                                                   3
of Court on or before February 18, 2020. If no amended complaint is received by then, this case

will be dismissed.

       SO ORDERED, this the 13th day of January, 2020.

                                            s/ Carlton W. Reeves
                                            UNITED STATES DISTRICT JUDGE




                                               4
